CHARLES CARROLL, Chief Judge.
This is an appeal by the plaintiff below from an adverse final decree. The appellant filed suit against her step-son individually and in his capacity as executor of her deceased husband’s estate, seeking a decree to set aside a contract made by her husband and his son relating to partnership assets consisting of real and personal property, under which contract the surviving partner could purchase the interest of the other partner for a price to be determined on a formula provided for in the contract.1 Five years after the contract was made, the *22plaintiff’s husband died. Plaintiff alleged certain facts on the basis of which she charged that the contract permitted sale at less than value, and that her late husband and his son had conspired to place a substantial part of the value of such property beyond her reach as dower. The cause was tried before the trial judge who found the plaintiff had failed to prove a prima facie case, and granted judgment for the defendants. On consideration of the record and briefs, we conclude that the appellant has failed to demonstrate reversible error and the decree appealed from is affirmed.
Affirmed.

. Using a power of attorney, the husband signed for the wife on the contract.